 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdvance Industrial Security, Inc. and Security GuardsLocal Union No. 714, affiliated with the Interna-tional Association of Security Guards, Indepen-dent, Petitioner. Case 10-RC-10595June 9, 1977DECISION ON REVIEW ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 21, 1976, the Regional Director forRegion 10 issued his Supplemental Decision, Order,and Direction of Second Election.' Thereafter,pursuant to the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a request for review with the Board ofthe Regional Director's Supplemental Decision.By telegraphic order dated November 18, 1976, theNational Labor Relations Board granted the Em-ployer's request for review with respect to Petitioner'sObjections I through 6 relating to conduct affectingthe results of the election, and remanded that portionof the case to the Regional Director for the purposeof conducting a hearing before a Hearing Officer. Itwas further directed that the Hearing Officer's reportwith recommendations be returnable to the Board, inaccordance with the Board's Rules and Regulations.The Board held in abeyance its ruling with respect tothe Regional Director's finding merit to the Petition-er's objections relating to the failure of the Employerto comply with the Board's Excelsior list require-ments.2On February 2, 1977, Hearing Officer E. WalterBowman III issued his report in which he foundPetitioner's Objections I through 6 to be withoutmerit and recommended, contrary to the findings ofthe Regional Director, that they be overruled.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review,including the Regional Director's SupplementalDecision, the Employer's request for review, theEmployer's brief on review, and the Hearing Offi-cer's report, and makes the following findings:I The tally of ballots for the election showed that, of approximately 133eligibles. 36 cast valid votes for, and 56 cast valid votes against, thePetitioner. There was one void and no challenged ballots.2 No exceptions were taken by the parties to the Regional Director'soverruling Petitioner's Objections 7, 8, 9, 10, and 13.3 See Kentfield Medical Hospital, 219 NLRB 174, 175 (1975), and cases230 NLRB No. 14In the absence of exceptions thereto we adopt proforma the Hearing Officer's factual findings andrecommendations that Objections 1 through 6 beoverruled.As for the Petitioner's objections relating to theEmployer's failure to furnish the Regional Office anelection eligibility list, as required by ExcelsiorUnderwear Inc., 156 NLRB 1236 (1966), the RegionalDirector found that the Employer did not substan-tially comply with the Board's Excelsior rule because9 names were omitted from a list of approximately152 names. The Regional Director rejected the claimof the Employer that the omissions were inadvertent.We do not agree with the Regional Director'sfindings.The Employer explained that five names were leftoff the Excelsior list because the names had notappeared on the payroll register since the employeesin question had not worked that payroll period orwere on vacation. As for the remaining four nameswhich were left off the list, the Employer's explana-tion was that the person compiling the list mistakenlyconsidered these employees to be supervisors. TheEmployer discovered the omissions shortly beforethe election and immediately brought this to theattention of the Petitioner and agreed to add the ninenames to the voting list before the election. On thebasis of these uncontroverted facts we are unable tofind that the Employer was guilty of gross negligence,bad faith, or intentional deception in these errors. Atmost, the Employer's inadvertence constituted anerror factor of approximately 6 percent of the eligiblevoters. Under these circumstances we find that therehas been substantial compliance and, contrary to theRegional Director, overrule Objections 11 and 12.3As the Petitioner's objections have been overruled,and as the tally of ballots shows that a majority ofthe valid votes have not been cast in favor of thePetitioner, we shall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes have not been cast for Security Guards LocalUnion No. 714, affiliated with the InternationalAssociation of Security Guards, Independent, andsaid labor organization is not the exclusive represen-tative of all the employees, in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.cited therein. Chairman Fanning adheres to his dissent in Kentfield MedicalHospital, but finds that case distinguishable. Under the circumstancesherein, Chairman Fanning would not find the number of omissions sosubstantial as to require the setting aside of the election. See Texas ChristianUniversity, 220 NLRB 396 (1975).72